Mates, C. J.,
delivered the opinion of the court.
After a most thorough examination of this record, it is our view that the jurors Cheatham, Wilson, Childress, and Pierce were disqualified as jurors, and the trial court should have sustained the challenge .for cause. Every peremptory challenge allowed appellant under the law was used, and therefore the failure on the part of the court to sutain the challenge for cause of any one of these jurors was fatal error. Nothing is to be gained by setting put in full the questions and answers of the jurors above specified. The answers were frank and fair, but clearly show disqualification. Questions of this character largely depend upon the facts of each particular case. Murphy v. State, 92 Miss. 203, 45 South. 865. This case is controlled by the cases of Jeffries v. State, 74 Miss. 675, 21 South. 526, Fugate v. State, 82 Miss. 189, 33 South. 942, and Murphy v. State, 92 Miss. 203, 45 South. 865, and cases cited in above opinions.
In reversing this case, we deem it proper to say that, in the light of the whole record, the trial court should grant a change of venue, if asked, when the case comes on for trial again.

Reversed and remanded.